In related actions for judgments declaring, inter alia, that the lawful boundary lines between two adjoining parcels of real property were as set forth in a map filed with the Dutchess County Clerk, the plaintiffs in action No. 2 appeal from a judgment of the Supreme Court, Dutchess County (Pagones, J.), dated July 31, 2003, which, inter alia, declared that the boundaries between the adjoining parcels were as set forth in a map prepared by the defendants’ expert.
Ordered that the judgment is affirmed, with costs.
The Supreme Court’s resolution of this boundary-line dispute was supported by the weight of the credible evidence, and thus, we decline to disturb it (see Schweitzer v Heppner, 212 AD2d 835 [1995]; Stratton v Keefe, 191 AD2d 871 [1993]).
The appellants’ remaining contentions are without merit. H. Miller, J.P, Cozier, Ritter and Spolzino, JJ., concur.